Three separate actions by the plaintiff to recover of the defendant attorneys' fees for services rendered in three separate cases were consolidated for the purpose of trial. The principal assignments of error urged on appeal are, first, to the refusal of the court to allow a motion for a continuance of the cases, and, second, to the order of the court consolidating the actions for trial.
The first assignment of error cannot be sustained, since the continuance of a case rests in the sound discretion of the trial court and is not reviewable, in the absence of an abuse of discretion. McIntosh, N.C. Practice  Procedure, par. 502, pp. 529-30. We find no abuse of discretion in the refusal to allow a continuance in the instant cases.
The second assignment of error cannot be sustained for the reason that the court finds as a fact in the judgment that the cases were consolidated by consent, the language being as follows: "The above entitled causes, coming on for hearing before his Honor, and a jury, by consent of the plaintiff and defendant, the three separate independent suits by *Page 673 
the plaintiff against the defendant having been consolidated and tried as one case." There is no exception to this finding.
We have examined the other exceptive assignments of error discussed in the appellant's brief and find no prejudicial errors.
No error.